DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 06/17/2022.

4.	Claims:
Please replace claim 14 as follows:
14.
--
(Currently Amended) A process for photopolymerizing, which comprises the following steps: 
 	I) preparing a photopolymerizable composition comprising: 
 	 	a) from 15 to 40% by weight of an ethylenically unsaturated compound dissolved or emulsified in water; 
 	 	b) from 0.1 to 10% by weight, of at least one compound of Formula (I), as claimed in claim 1 
 	 	c) from 20 to 80% by weight of water; 
 	II [[I]]) optionally pre-drying; 
 	III [[II]]) photopolymerizing the composition of step I or II with a light source[[,]].
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1
 	A compound of Formula (I) 

    PNG
    media_image1.png
    88
    327
    media_image1.png
    Greyscale

                                                               (I)
 	wherein: 
 	R1, R2 are, each independently, hydrogen; C1-C12 alkyl; substituted or unsubstituted aryl; substituted or unsubstituted heteroaryl; substituted or unsubstituted C5-C6 cycloalkyl; or C1-C12 alkyl which is substituted with SH, -N(alkyl C1-C6)2, piperidino, morpholino, piperazino, -OH, 
-O(alkyl C1-C,2), -COOH; or C1-C12 alkoxy; 
 	n is an integer number from 0 to 10 and when n is 0 A is directly linked to Y; 
 	A represents CHR3, O, S or NR4 where R4 is hydrogen or an alkyl C1-C6 group; 
 	R3 is hydrogen; C1-C12 alkyl; substituted or unsubstituted aryl; substituted or unsubstituted heteroaryl; substituted or unsubstituted C5-C6 cycloalkyl; or C1-C12 alkyl which is substituted with SH, -N(alkyl C1-C6)2, piperidino, morpholino, piperazino, -OH, -O(alkyl C1-C12), 
-COOH; or C1-C12 alkoxy; 
 	Y is selected from: 
  
    PNG
    media_image2.png
    41
    154
    media_image2.png
    Greyscale
-3-Atty. Docket No. 200356AC05
 	wherein R5 is a substituted or unsubstituted C1-C50 alkyl group which is interrupted by one or more oxygens and may terminate with a hydroxy group or with an alkyl residue;
    PNG
    media_image3.png
    41
    164
    media_image3.png
    Greyscale
 
 	wherein X is an inorganic or organic cation; 
 
    PNG
    media_image4.png
    61
    186
    media_image4.png
    Greyscale
 
 	wherein Q is an inorganic or organic anion and R6, R7 and R8 are, each independently, hydrogen; C1-CI2 alkyl; substituted or unsubstituted aryl; substituted or unsubstituted heteroaryl; 
 	substituted or unsubstituted C5-C6 cycloalkyl; C1-C12 alkyl which is substituted with SH, 
-N(alkyl C1-C6)2, piperidino, morpholino, piperazino, -OH, -O(alkyl C1-C12), - COOH; C1-C12 alkoxy; or two of R6, R7 and R8, form a mono cyclic ring structure,

    PNG
    media_image5.png
    66
    147
    media_image5.png
    Greyscale

 	wherein R9, R10 and R11 are each independently one of another hydrogen, alkyl C1-C12, substituted or unsubstituted phenyl, aryl or heteroaryl, cycloalkyl C5-C6, alkyl C1 - C12 which is substituted with SH, -N(alkyl C1-C6)2, piperidino, morpholino, piperazino, - OH, -O(alkyl C1-C12), 
-COOH; C1-C12 alkoxy; or two of R9, R10 and R11, form a mono cyclic ring structure, and at least one of R9, R10 or R11 is selected from the following: -4-Atty. Docket No. 200356AC05 

    PNG
    media_image6.png
    88
    542
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    168
    732
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    71
    577
    media_image8.png
    Greyscale


6.	Chinese Patent application publication number CN 107915701 to Wang et al. disclosed a similar invention in Formula I. However, the Wang et al. reference is excluded from the prior art because the earliest priority of the instant application dated on 12/14/2017 is earlier than the publication date of the Wang et al. reference.

7.	WIPO Patent application publication number WO 2017216699 to Bernini et al. also disclosed a similar invention in Formula (I). However, the Bernini et al. reference is also excluded from the prior art because the earliest priority of the instant application dated on 12/14/2017 is earlier than the publication date of the Bernini et al. reference.

8.	U.S. Patent application publication number 2008/0239045 to Umebayashi et al. also disclosed a similar invention in Formula (I-43). Unlike in the instant application, the Umebayashi et al. prior art did not disclose the branch connected to the main molecule through the group A. 

9.	WIPO Patent application publication number WO 2014063997 also to Bernini et al. also disclosed a similar invention in Formula (I). Unlike in the instant application, Bernini et al. is also silent about the branch connected to the main molecule through the group A.

10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	The disclosure of the instant application is pertinent because the compound of formula (I) providuces a water compatible photoinitiator having improved reactivity with LED irradiation.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853